Appleton, C. J.
The nonsuit must be set aside and the case stand for trial.
The plaintiff’s title to the mare is not questioned. By *114the terms of the contract no title vested in the conditional vendee.
The plaintiff, owning the mare, owned likewise the colt. " Of all tame and domestic animals, the brood belongs to the owner of the dam or mother; the English law agreeing with the civil, that 'partus sequiiur ventrem,’ in the brute creation, though, for the most part, in the human species it disallows that maxim.” 2 Black. Com., 390. And so are all the authorities. Putting a mare to pasture in consideration of her services, does not entitle the bailee to her increase. Allen v. Allen, 2 Penn., 166. In case of a pledge, not only the thing pledged passes but also, as accessory, its natural increase, as, for instance, the young of a flock of sheep. Story on Bailments, § 292. Where live stock is mortgaged, its natural increase and produce becomes subject to the mortgage. Forman v. Proctor, 9 B. Mon., 124. The increase of domestic animals, gratuitously loaned, belongs to the lender. Orser v. Storms, 9 Cow., 687. Where a mare was sold on condition, the vendor continued to be the owner of her colts until performance of the condition. Buckmaster v. Smith, 22 Vermont, 203. The defendant, having no title to the mare, can have none to her increase.
■ Exceptions sustained.
Cutting, Walton, Dickerson, Barrows and Danforth, JJ., concurred.